Filed 09/28/19                                             Case 19-24163                                          Doc 17




                                              UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF CALIFORNIA
                                                    SACRAMENTO DIVISION

           In re:                                                            Case No. 19-24163 B13
                     KWANYEUN WILLIS

                                  Debtor(s)



                    JAN P. JOHNSON'S CHAPTER 13 STANDING TRUSTEE'S REPORT AND ACCOUNT

                     Jan P. Johnson, retiring Chapter 13 Trustee, submits the following Report and Account
           representing data as to the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1) prior
           to his retirement. Trustee Johnson declares as follows:

                     1) The case was filed on 06/29/2019.

                     2) The plan was confirmed on 08/14/2019.

                     3) The plan may be modified after confirmation if the Court so orders.

                     4) The trustee may file an action to remedy default if any occur in the plan.

                     5) The case remains active and open.

                     6) Number of months from present to projected date of last payment: 51

                     7) Number of months case has been pending: 3.

                     8) Total value of assets abandoned by court order: NA .

                     9) Total value of assets exempted: $244,133.14.

                     10) Amount of unsecured claims discharged without payment: NONE TO DATE.

                     11) All checks distributed by the trustee relating to this case have not cleared the bank.
Filed 09/28/19                                                Case 19-24163                                                                     Doc 17




            Receipts:

                       Total paid by or on behalf of the debtor                             $855.00
                       Less amount refunded to debtor                                         $0.00

            NET RECEIPTS:                                                                                                         $855.00



            Expenses of Administration:

                 Attorney’s Fees Paid Through the Plan                                           $370.77
                 Court Costs                                                                       $0.00
                 Trustee Expenses & Compensation                                                  $45.60
                 Other                                                                             $0.00
            TOTAL EXPENSES OF ADMINISTRATION:                                                                                     $416.37

            Attorney fees paid and disclosed by debtor:                               $0.00



            Scheduled Creditors:
            Creditor                                                Claim         Claim            Claim           Principal         Int.
            Name                                      Class       Scheduled      Asserted         Allowed            Paid            Paid
            AIS PORTFOLIO SERVICES                Secured             6,043.16      6,036.07            6,036.07         250.38        128.05
            AIS PORTFOLIO SERVICES, LP            OTHER                    NA            NA                  NA            0.00          0.00
            AXCESS FINANCIAL SERVICES             Unsecured             300.00        315.00              315.00           0.00          0.00
            CAPITAL ONE BANK (USA), N.A.          Unsecured           1,139.00      1,139.81            1,139.81           0.00          0.00
            CAPITAL ONE BANK (USA), N.A.          Unsecured           1,262.00      1,292.38            1,292.38           0.00          0.00
            CASH CENTRAL                          Unsecured             299.98           NA                  NA            0.00          0.00
            CNU OF CALIFORNIA LLC                 Unsecured             300.00           NA                  NA            0.00          0.00
            CREDIT ONE BANK                       Unsecured           1,963.00           NA                  NA            0.00          0.00
            CREDIT ONE BANK                       Unsecured             885.00           NA                  NA            0.00          0.00
            DASH OF CASH                          Unsecured             600.00        960.00              960.00           0.00          0.00
            FINANCIAL EXCHANGE COMPANY O          Unsecured             300.00           NA                  NA            0.00          0.00
            FIRST PREMIER BANK                    Unsecured             584.00           NA                  NA            0.00          0.00
            FRANCHISE TAX BOARD                   Priority                0.00           NA                  NA            0.00          0.00
            GREEN ARROW SOLUTIONS                 Unsecured             700.00           NA                  NA            0.00          0.00
            INTERNAL REVENUE SERVICE              Priority            3,415.36      3,283.45            3,283.45           0.00          0.00
            INTERNAL REVENUE SERVICE              Unsecured           9,040.94      8,609.95            8,609.95           0.00          0.00
            MONEY MART EXPRESS INC                OTHER                    NA            NA                  NA            0.00          0.00
            MONEY MART EXPRESS INC                Unsecured             300.00           NA                  NA            0.00          0.00
            NC FINANCIAL SOLUTIONS OF CALIF       Unsecured           2,231.00      2,255.37            2,255.37           0.00          0.00
            NISWI LLC                             Unsecured           3,097.99           NA                  NA            0.00          0.00
            QUANTUM3 GROUP LLC                    Unsecured             297.30        312.30              312.30           0.00          0.00
            SACRAMENTO COUNTY UTILITIES           Secured             1,021.63        987.73              987.73          38.89         21.31
            SYNCHRONY BANK AMAZON                 Unsecured           1,113.00           NA                  NA            0.00          0.00
            THE MONEY SOURCE INC                  Secured           148,245.56    147,995.97          147,995.97           0.00          0.00
            THE MONEY SOURCE INC                  Secured                  NA         872.25                0.00           0.00          0.00
            UNITED STATES ATTORNEY                OTHER                    NA            NA                  NA            0.00          0.00
            United States Department of Justice   OTHER                    NA            NA                  NA            0.00          0.00
Filed 09/28/19                                          Case 19-24163                                                   Doc 17




            Summary of Disbursements to Creditors:
                                                                           Claim            Principal        Interest
                                                                         Allowed                Paid            Paid
            Secured Payments:
                   Mortgage Ongoing                                        $0.00              $0.00            $0.00
                   Mortgage Arrearage                                      $0.00              $0.00            $0.00
                   Debt Secured by Vehicle                             $6,036.07            $250.38          $128.05
                   All Other Secured                                 $148,983.70             $38.89           $21.31
            TOTAL SECURED:                                           $155,019.77            $289.27          $149.36

            Priority Unsecured Payments:
                    Domestic Support Arrearage                              $0.00               $0.00          $0.00
                    Domestic Support Ongoing                                $0.00               $0.00          $0.00
                    All Other Priority                                  $3,283.45               $0.00          $0.00
            TOTAL PRIORITY:                                             $3,283.45               $0.00          $0.00

            GENERAL UNSECURED PAYMENTS:                                $14,884.81               $0.00          $0.00



            Disbursements:

                    Expenses of Administration                                 $416.37
                    Disbursements to Creditors                                 $438.63

            TOTAL DISBURSEMENTS :                                                                  $855.00
            AMOUNT TO BE TRANSFERRED TO NEW TRUSTEE:                                                $0.00



                   12) The trustee certifies that the foregoing summary is true and complete and all
           administrative matters for which the trustee is responsible have been completed. The trustee
           requests that the trustee be discharged and granted such relief as may be just and proper.

           Dated: 09/28/2019

                                                          By: /s/ JAN P. JOHNSON
                                                                                      Trustee
